Case 1:18-cr-00335-GJH Document 186 Filed 05/03/21 Page 1 of 2

To The Honorable Jurke
Georve J.Hazel

My name is Mc.Demar A. Brom Sr.,
and I come to you ome again by way of letterire:
to express my concerns in this on-2:oing lezal
matter and its overly excessive effects that it
has been having on myself and kids, because again
Your Honor, this is a circumstatial matter that
has long surpassed a three year time period now
without any neal concems for my due process
rights,or Constitutional ones,and so I'm hopin
to gain sone foun of understanding from you(Your
Honor) ,bacause the government prosecution has
used a number of ummeritted ways and methods to
have the Courts grant unwarranted continuances
that has only delayed myself into serving time
urmecessarily,and now for my trial date to be
set all the way into basicly Septether,this does
not seem right Your Honor,and the prosecution
shouldn't he allowed to strictume the lay to how
they see fit,and then in the same Licht, accuse
myself of breakine-it,and so Your Honor,I'm seek
ing that justice be had in my situation,because
even in and with an on-eoing pandamic,ex-police
officer Derek Ghauven was charged with and tried
for Mr.Floyd's murder,and will be sentenced befo
re I(mysel£)will have had my rishtful day in Cou
rt on these circumstantial cases set against m.
And furthenmore, I'm baffled at the mere consider
ation it is taking for my additional motions to
be heard that was filed by current counsel (Mc. Iv
an Bates) ,and so I would have you,Your Honor, loo
k at the previous motions transcript on page 116
paragraph 11-25,where it was addressed to you in
Open court that six additional Gs of discovery,
was given to counsel(Mr.Montemarano)in mid Octob
er,ard he barely had any chance to scratch the
surface of reviewine, than,amd so Your Honor,I ca
rry valid reasoning for seeking that my now adi
tional motions of a Franks hearing and Riley mot
ion be heard ,bacause other than having been sitt
ing here for well over two years and having ay
Speedy Trial Rishts violated way before the pand
emic was ever in affect for lack of eviderce on
the prosecution's end,I've been getting the shor
t-end of the stick in this whole matter,and so
my question from a previous letter stands still
not to be answered,"When will I be entitled to
my proper due process and Constitutional rights
as a Neexo-Arerican,or is the laws only set-in
place for the privilesed and those who feel ab
e-it because this isn't honoring justice for all
Case 1:18-cr-00335-GJH Document 186 Filed 05/03/21 Page 2 of 2

or my Constitutional Rishts,this is and should
be without a doubt ,deemed excessive use of confi
nement without just-cause,and in so many other
words, looked upon as slavery without explanation
oc Due Process.

T respectfully hope and wish that you will unter
stand my frustrations with and in these matters
(Your Horor) because having to wait for three
some years and still counting to have my day in
court,is mentally draining on myself and my youn
g-ones who are facing hardship without my presen
ce in their lives,ard so T say again with respe
et(Your Honor),’to understand my lettering here,
is to understand my frustration of having to
serve time unnecessarily without cause. "Three
years of just sitting doesn't make any sense to
me,and it shouldn't carry any for you either.! ha
Thank you for your time sincerely,

Respectfully,
Mr.Demex A. Brown

J Zrev. for Differ
“Rb 04/
